Citation Nr: 1734156	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for a foot disability, claimed as jungle rot.

5.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 12, 2009 and in excess of 70 percent thereafter.

6.  Entitlement to an increased evaluation for service-connected diabetes mellitus type II, with erectile dysfunction, in excess of 60 percent.

7.  Entitlement to an increased evaluation for service-connected diabetic nephropathy in excess of 60 percent.

8.  Entitlement to an increased initial compensable evaluation for service-connected prostate cancer prior to March 1, 2016.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from January 2008, April 2009, July 2010, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

The claim of entitlement to an increased compensable evaluation for prostate cancer was previously before the Board in a January 2014 Remand, at which time the Veteran's claim was remanded for the issuance of a statement of the case (SOC) in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Manlincoln v. West, 12 Vet. App 238, 240-241.  The RO then provided a SOC in March 2014, in which it continued to deny the Veteran's claim.  Prior to the Board's Remand for this issue, the RO had already submitted a September 2013 proposal to sever service connection for prostate cancer based upon discovering a mistake in the way in which it was originally granted in its April 2009 rating decision.  There was no evidence that the Veteran actually had ever had any diagnosis of prostate cancer.  The Veteran did not submit any additional evidence during the time period allotted and service connection for prostate cancer was severed in a December 2015 rating decision with an effective date of March 1, 2016.

The Veteran's attorney submitted a March 2014 VA Form 9 (Substantive Appeal) for the issue of an increased compensable evaluation for prostate cancer that had been readjudicated in the March 2014 SOC, thus perfecting the appeal with regard to that issue.  As that issue has been properly appealed, but in light of the December 2015 severance, effective March 1, 2016, the Board finds that the applicable period of appeal for the issue of entitlement to an increased compensable evaluation for prostate cancer is so limited to the period prior to the severance.  Therefore, the scope of the appeal is so reflected in the amended caption on the title page.

As to the issue of the severance itself, the Veteran's attorney submitted a July 2016 correspondence that could be interpreted as a notice of disagreement (NOD).  In the letter, the attorney mentions that a NOD was originally submitted in August 2014 in response to the September 2013 proposal to sever.  However, the Board notes that the proposal to sever was not a final rating decision and, therefore, not subject to appeal at that time.  Rather, it would have only been subject to appeal after its subsequent promulgation in the December 2015 severance decision itself.  Therefore, in loosely construing the attorney's July 2016 correspondence, it would seem that the Veteran does in fact disagree with the ultimate severance decision in December 2015, thus triggering the 1 year appellate period and procedures.  The attorney's letter would have certainly been considered timely, as it was received less that 1 year after the notification of the December 2015 rating decision.  However, the Board notes that the timeliness element is but one part of the overall appeal process with submitting a NOD, with the other being the form of the submission itself.

In this regard, it is noted that, effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a NOD only if it is submitted on a standard form, in cases where such a form is provided.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 19.24, 20.201(a) (2015)).  For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, an NOD consists of a completed and timely submitted copy of that form.  VA will not accept as an NOD an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201 (a).

In the December 2015 correspondence that was attached to the December 2015 severance decision, it was noted that the Veteran was provided with a VA Form 21-0958 (Notice of Disagreement).  As the Veteran was provided with the correct form after the March 24, 2015, effective date of the new regulation, compliance with such procedure is required for a proper NOD.  Again, although the attorney's correspondence in July 2016 could be considered timely, it was not on the appropriate provided form.  Therefore, it can not be accepted as a proper appeal.  Furthermore, as the time period for appeal has now passed, as the Veteran had 1 year from the December 2015 notification of the severance decision (December 2016), the December 2015 rating decision has thus been finalized.  Accordingly, the Board finds that the issue of the propriety of the December 2015 severance decision is not on appeal.  .

The issues of entitlement to service connection for hypertension and entitlement to increased evaluations for PTSD, diabetes mellitus type II with erectile dysfunction, and diabetic nephropathy, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2009, the RO denied a claim of entitlement to service connection for sleep apnea and hypertension.  The Veteran filed a NOD in August 2009.  A SOC was provided in July 2011.  The Veteran failed to perfect an appeal and did not otherwise submit a substantive appeal or any other correspondence indicating an intention to do so.  As such, the April 2009 rating decision was finalized in April 2010.  The Veteran filed his current claims for service connection for sleep apnea and hypertension in October 2011.

2.  The evidence received since the RO's April 2009 decision which denied service connection for sleep apnea is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the RO's April 2009 decision which denied service connection for hypertension is not cumulative and redundant of the evidence of record at the time of the last prior final denial, and does raise a reasonable possibility of substantiating the claim.

4.  The probative medical evidence of record does not reveal that the Veteran has ischemic heart disease at any time during the appeal period.

5.  The probative medical evidence of record does not reveal that the Veteran's current foot disability, manifested by bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations is the result of any event, injury, or disease in military service.

6.  The probative medical evidence of record does not reveal that the Veteran currently has or has had any diagnosis of prostate cancer, much less any symptoms or residuals, throughout the period of appeal.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's September 2009 decision, which denied service connection for sleep apnea; the claim for service connection for sleep apnea is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received since the RO's September 2009 decision, which denied service connection for hypertension; the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a foot disability, claimed as jungle rot, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  The criteria for an initial compensable evaluation for prostate cancer for the period prior to March 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215  (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected prostate cancer is rated as 0 percent prior to its severance in March 1, 2016.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  The Rating Schedule instructs to rate as voiding dysfunction or urinary tract infection, whichever is predominant.  

Voiding dysfunction may be rated based on urine leakage, urinary frequency, or obstructed voiding.  With respect to voiding dysfunction, a 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1) Post void residuals greater than 150 cc; 2) Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3) Recurrent urinary tract infections secondary to obstruction; 4) Stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

For a rating based on urinary tract infection, a 30 percent rating is warranted where there are recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating is warranted where there is long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

New and Material

The Veteran initially filed a claim for service connection for sleep apnea and hypertension in December 2007.  The evidence at the time of the adjudication of the Veteran's claim in an April 2009 rating decision consisted of the Veteran's statements; service treatment records, which revealed no complaints or diagnoses of hypertension, and outpatient treatment records dated December 2002 to March 2009, which revealed a current diagnosis and treatment for sleep apnea via a continuous positive airway pressure (CPAP) machine and no complaints or diagnoses of hypertension.  The April 2009 rating decision denied the sleep apnea claim because there was no showing of such disability in the Veteran's service treatment records.  The hypertension was denied because there was no showing that there was any current disability.  The Veteran was notified of the decision on April 16, 2009.  He had until April 16, 2010, to submit additional evidence or an intention to appeal.  Although the Veteran submitted an August 2009 NOD and was provided with a SOC in July 2011, a review of the claims file does not reveal that the Veteran ever perfected an appeal or showed any intention of doing so during the relevant time period.  The Veteran did not submit any new evidence or claim until October 2011, nearly 1 and a half years after the deadline.  Therefore, the April 2009 rating decision became final. 

Sleep Apnea

Since the April 2009 rating decision was finalized, the Veteran has submitted additional statements and additional treatment records, showing continued treatment for sleep apnea via CPAP, but no opinions or findings linking the disability to military service.  These statements and treatment records are new because they had not been previously considered.  However, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the April 2009 rating decision, namely that the Veteran has a current diagnosis of sleep apnea without any showings of any in-service event, injury, or disease upon which such is based.  Because there is no new non-redundant evidence that shows the Veteran had an in-service event, injury, or disease that may have caused the  currently diagnosed sleep apnea, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.

Consequently, the Board finds that new and material evidence has not been received since the April 2009 final rating decision and reopening the claim for service connection for sleep apnea is not warranted.

Hypertension

Since the April 2009 rating decision was finalized, the Veteran has submitted additional statements and additional treatment records, showing that the Veteran now has a diagnosis of renal hypertension as of February 2014, but no showing of how this disability was diagnosed, as there are no blood pressure readings concurrent with the diagnosis showing if such hypertension would qualify as disability under the Rating Schedule, or to what degree it is related to any of the Veteran's service-connected disabilities or military service.  These statements and treatment records are new because they had not been previously considered.  They are also material because, such findings would at least trigger the Secretary's duty to assist by providing a medical opinion to better determine whether the Veteran's renal hypertension was diagnosed properly and to what degree it is related to any of the Veteran's service-connected disabilities or military service.  As such, the evidence at least raises a reasonable possibility of substantiating the claim and thus is material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has been received since the April 2009 final rating decision and reopening the claim for service connection for hypertension is warranted.  The Veteran's claim is granted to this extent only and a further discussion regarding the merits shall ensue in the Remand section below.

Ischemic Heart Disease

The Veteran claims that he currently suffers from a heart disability, namely ischemic heart disease that is the result of military service.  In this regard, it is noted that the Veteran had service on the landmass of the Republic of Vietnam during the period of presumption for exposure to Agent Orange.  As such, to the extent that the Veteran has a currently diagnosed ischemic heart disease, he is entitlement to service connection under the presumption.

A review of the Veteran's service treatment records was absent for any discussion of complaints or diagnoses of any heart disabilities.

A review of the Veteran's post-service outpatient medical records was also absent for any discussion of complaints or diagnoses of any heart disabilities.  The Veteran was also provided with several general VA examination in December 1976, January 2010, October 2010, and August 2012 that showed the Veteran's heart was within normal limits with no diagnosed disabilities.

The threshold requirement for the granting of service connection, including for presumptive service connection, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of a heart disability, to include ischemic heart disease, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of any heart disability during the relevant period on appeal.

The only other evidence presented in regard to the presence of any heart disability has been the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiovascular medicine more particularly, and that he is merely speculating as to whether he has a current diagnosis of a heart disability.  In this regard, he is not competent to diagnose such disability, as it requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of a heart disability are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a heart disability during the appeals period.  Absent the required diagnosis of a heart disability at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for a heart disability, to include ischemic heart disease.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Foot Disability

The Veteran contends that he currently suffers from a foot disability, claimed as jungle rot, which is the result of military service.  In this regard, the Veteran has claimed that this condition begin during military service and has continued to present.

A review of the Veteran's service treatment records was absent for any discussion of complaints or treatment for any foot disabilities.

A review of the Veteran's post-service outpatient treatment records was absent for any discussion of complaints or treatment for any foot disabilities within one year of discharge from military service.  Treatment records show that the Veteran was seen in podiatry on August 2011 with complaints of a fungus between his toes and his right big toe nail.  He stated that he has been dealing with the condition on and off since he was in Vietnam.  Assessments were bilateral tinea pedis and onychomycosis right great toe.  He was last seen in podiatry in September 2012 and assessed with tinea pedis with inner web space macerations.  No opinion was provided relating the Veteran's condition to military service.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for any foot disability, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes.  There is evidence that the Veteran has been diagnosed with bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations, as shown in the Veteran's outpatient treatment records.  However, the record is absent for a showing of any in-service event, injury, or disease upon which to base service connection on a direct basis.  Rather, the medical record appears to show that the Veteran's bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations developed decades after military service.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any foot disabilities, to include jungle rot, during military service.

The Veteran's medical histories provided in the service treatment records show that he sought treatment on multiple occasions for colds, respiratory infections, urethritis, and a bilateral bicep tear.  However, there was no discussion of any complaints or injuries to the feet.  The Board finds that the currently diagnosed bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations, if present, would have ordinarily been recorded in the medical records in some manner, if such in-service incident and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  But bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations is not.  It is within the common knowledge of a law body, such as the Board, to assume that bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations would be recorded in the service treatment records, if present.  Therefore, the absence of documented bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations makes it less likely that such actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  The credible evidence does not establish an in-service event, injury, or disease of bilateral tinea pedis, onychomycosis right great toe, and tinea pedis with inner web space macerations.  

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for a foot disability is denied. 

Although the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of any foot disability during service or within one year after service.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.  

Prostate Cancer

The Veteran contends that he suffers from the residuals of prostate cancer that are worse than reflected by his current noncompensable evaluation.

A review of the Veteran's service treatment records was absent for any discussion of complaints or treatment for prostate cancer.

A review of the Veteran's post-service outpatient treatment records were absent for any discussion of complaints or treatment for prostate cancer.

The Veteran was provided with a VA examination in January 2010.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner determined that the Veteran did not have and had never had a confirmed diagnosis of prostate cancer via biopsy.  Additionally, the Veteran himself stated that he had never had prostate cancer.

The Veteran was provided with an additional VA examination in September 2011.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner determined that the Veteran did not have and had never had a confirmed diagnosis of prostate cancer via biopsy.  

The Veteran was provided with an additional VA examination in August 2012.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner determined that the Veteran did not have and had never had a confirmed diagnosis of prostate cancer via biopsy.  

During the period prior to March 1, 2016, the Veteran has not shown any evidence of the diagnosis or residuals of prostate cancer, which would be required for any higher evaluations.  Rather, the medical evidence of record prior to March 1, 2016, has continued to show no evidence of prostate cancer. 

As such, the Veteran's current findings of no prostate cancer or residuals satisfy the rating criteria for such findings; and the 0 percent rating based on these findings was correctly assigned.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 0 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the prostate cancer at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.

ORDER

New and material evidence having not been received, the claim for entitlement to service connection for sleep apnea is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for a foot disability, claimed as jungle rot, is denied.

Entitlement to an increased initial compensable evaluation for service-connected prostate cancer prior to March 1, 2016, is denied.


REMAND

Hypertension

Having reopened the Veteran's claim for service connection for hypertension, the Board finds that a VA examination is necessary to confirm the Veteran's diagnosis and establish an etiology.

As of February 2014, the Veteran was shown to have a diagnosis of renal hypertension.  However, such record does not reveal how such diagnosis was made or even if the Veteran's blood pressure readings conform to the standards set in the Rating Schedule.  In this regard, it is noted that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.101 (Diagnostic Code 7101) Note 1.

Additionally, if the Veteran's diagnosis is confirmed, an opinion regarding etiology to either military service or the Veteran's service-connected disabilities, to particularly include his diabetic nephropathy, is also necessary.  A complete rationale for all opinions must be provided, to include relevant citations to medical knowledge and literature.

PTSD, Diabetes Mellitus Type II with Erectile Dysfunction, and Diabetic Nephropathy

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

The Board further notes that, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeals were perfected in October 2013, this new provision would apply, as it is after the February 2013 effective date.  Therefore, the Veteran would not need to provide a waiver for this evidence and it could be considered in the first instance by the Board.

VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, although the Veteran submitted additional evidence on numerous occasions with a written waiver of RO consideration by the Veteran's attorney, which has included various private treatment records and assessments, it appears that the RO independently developed evidence that is relevant to the Veteran's claim for the increased evaluation claims and TDIU by virtue of recently obtained VA examinations in January 2016, June 2016, and May 2016.  These examinations appear to have been obtained and associated with the claims file in 2016, and were administered for specifically assessing the Veteran's current severity of his disabilities as well as their effects on his employability.  As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claims for an increased evaluations and for his TDIU.

The Veteran did not submit the evidence in question (i.e. the VA examinations).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  Furthermore, there is no indication in the claims file that the Veteran has any objections, either explicitly or constructively, to this evidence being first reviewed by the AOJ.  As such, the claim should be remanded so that the RO may review this evidence in light of the Veteran's appeal and consider it accordingly.

Additionally, in regard to the Veteran's claim for an increased evaluation for PTSD, it is noted that the Veteran submitted a January 2017 treatment record showing that he now has a diagnosis of schizophrenia that has been considered in conjunction with his PTSD, to include symptoms of delusions and hallucinations.  The Veteran's previous VA examinations of record as well as treatment records have not reflected these symptoms or diagnosis.  As such, it appears that this record may reflect a worsening of the Veteran's disability and such must be properly determined.

Although the April 2014 VA examination was adequate at its respective time, its contrast with the potential showings of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The evidence shows a potential for worsening symptoms since the June 2016 VA examination.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PTSD, to include whether it now shares a comorbid diagnosis of schizophrenia with additional symptoms.

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issues of entitlement to increased evaluations for service-connected PTSD, diabetes mellitus type II with erectile dysfunction, and diabetic nephropathy, as well as entitlement to service connection for a foot disability must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may negate the need or availability for TDIU.  Upon completion of the aforementioned development, reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical evidence related to the Veteran's hypertension, diabetes mellitus, PTSD, neuropathy, and TDIU claims.  

2. The RO should review the Veteran's January 2016, May 2016, and June 2016 VA examinations in the first instance.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the diagnosis and etiology of his claimed hypertension.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner must consider the Veteran's lay statements regarding experiencing intermittent symptoms since serving in Vietnam.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. The Veteran should also be afforded a new VA examination to determine the nature, severity, and extent of his current PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the VA examiner should review the January 2017 treatment record to determine whether the Veteran now has a diagnosis of schizophrenia that is attributable to his PTSD.  If it is not attributable to the Veteran's PTSD, the VA examiner should determine what symptoms are exclusively attributable to that service-connected disability, to include consideration of hallucinations and delusions.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


